Title: To George Washington from Henry Clinton, 23 October 1780
From: Clinton, Henry
To: Washington, George


                  
                     Sir,
                     New York, October 23d 1780.
                  
                  I have received Your Letter of the 16th Instant, inclosing Copies
                     of an Extract of a Letter from the Earl Cornwallis to Lieutenant Colonel
                     Nesbitt Balfour, and of a Letter from Lord Rawdon to Major Rugely.
                  I must always consider an Extract from a Letter as a partial, and
                     not always a candid Description of a Correspondence. But admitting the
                     Authenticity of these papers, I am to suppose that Lieutenant General the Earl
                     Cornwallis had determined to punish with a just Severity certain Persons, who,
                     after subscribing to and taking a Test Oath of Allegiance & Service to
                     His Majesty, had committed Crimes in Violation of such Test Oath so taken and
                     subscribed to by them. And it seems to me both natural and proper that Loyal
                     Subjects, who have been injured and oppressed on Account of their Zeal for the
                     King’s Service Should receive Compensation in such Cases by a Discrimination
                     between them and the avowed Enemies to the British Government.
                  I perceive no Reason why a Militia Man who has joined the King’s
                     Army, and is afterwards taken in that of the Enemy, should be discriminated
                     from other Deserters. I need not point out to you, Sir, the rights the Laws of
                     Arms give over such Offenders. And this will serve as the only necessary Remark
                     I have occasion to make on what is called a Letter from Lord Rawdon, which
                     concerns only Deserters. For the Stile or Terms in which it may be written he
                     is in the first Instance answerable only to the Kings Lieutenant General
                     Commanding in the Southern District, finally to me. 
                  It has been my invariable Line of Conduct always to soften so far
                     as possible, never to aggravate the Rigours of War. Such has been, also, the
                     Desire of every General Officer in His Majesty’s Service acting in this unhappy
                     War. But Proper Punishments upon guilty Persons may become sometimes necessary.
                     By guilty Persons I profess to mean those who shall have been convicted upon
                     the clearest Grounds, and justest Principles of real
                     not supposed crimes. A Conduct so founded leaves me
                     in no Apprehension of becoming involved in any disagreeable Consequences.
                  I desire to conclude this Subject by informing You; Sir, that I
                     esteem myself accountable for my public Conduct to His Majesty the King, to my
                     Country, and my own Conscience. The latter being a principal Mover of all my
                     Actions will, I flatter myself, approve me to His Majesty and the Government I
                     serve, consequently to the World. The King’s General Officers serving on
                     Expeditions, or in different Districts under me, act from my Orders; and I will
                     observe respecting them generally, as I did in a late Letter particularly
                     concerning Lord Cornwallis’s Conduct, such as his Lordship would assuredly
                     govern himself by towards the Conspirators at Charles Town, that I am well
                     acquainted with the Humanity of the General and other Officers of the King’s
                     Army, & cannot entertain the least Apprehension that they will Stain the lustre of the King’s Arms by Acts of Cruelty; they are incapable of straining the Laws to take away the Lives or Liberties of the Innocent. If any forced
                     Construction be put upon the Laws it will be in favor of accused Persons and every Plea their Friends can offer for them
                     will be humanely heard & respected.
                  I will imagine this Letter may be considered as a full Answer to
                     the Subjects your Letter of the 16th treats of; both as it relates to them in
                     the present Instance, or in any future One. I am, Sir, Your humble Servant
                  
                  
                     H. Clinton
                  
               